Title: From Benjamin Franklin to John Barry, 6 March 1782
From: Franklin, Benjamin
To: Barry, John


Sir,
Passy, March 6. 1782.
I received yours of the 27. past by which I perceive you had not then received mine of the 10th. I therefore send you a Copy enclosed. You will see by it the Utility and Necessity of your going to Brest and there taking on board what you can of the continental Stores. It will be doing great Service to our Armies, who want much what is there provided for them and there you will find my Dispatches. I am sorry your Cruise has proved so unfavourable, & hope you will another time have better Fortune. Being with great Esteem, Sir, Your &c.
Honble. Capt. Barry.
